PER CURIAM.
The defendant, Gustavo Triana, appeals a judgment and sentence which were entered upon a jury verdict finding him guilty of murder in the second degree.
On July 6, 1966, this defendant, along with Ismael Garcia, was charged in an information filed in the Criminal Court of Record in and for Dade County with the crime of second degree murder. The defendant was represented by the Public Defender and entered a plea of not guilty. On October 27, 1966 the jury found this defendant guilty of second degree murder and the judge of the lower court sentenced him to life imprisonment.
The appellant seeks reversal of the judgment of conviction and sentence contending that the trial court committed error in (1) ’-denying defendant’s motion for a mistrial after the police witness gave opinion evidence, and (2) in refusing to give certain instructions to the jury. The appellant also contends that certain remarks of the prosecuting attorney during closing argument constituted reversible error.
A review of the record convinces us that the points asserted for reversal are without merit. Therefore, reversal is denied upon the authority of Hamilton v. State, 152 So.2d 793 (Fla.App.1963); Jones v. State, 197 So.2d 829 (Fla.App.1967); Rogers v. State, 158 Fla. 582, 30 So.2d 625 (1947); Mendez v. State, 39 So.2d 468 (Fla. S.Ct. 1949); Hand v. State, 188 So.2d 364-367 (Fla.App.1966).
Affirmed.